NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CASEY MICHAEL HOYLE,                            No. 19-36011

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01800-MK

 v.
                                                MEMORANDUM*
SHELTON, Doctor; et al.,

                Defendants-Appellees,

and

JOHN DOE, Doctor,

                Defendant.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Oregon state prisoner Casey Michael Hoyle appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Hoyle failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in the treatment of Hoyle’s diabetes. See id. at 1057-60

(deliberate indifference is a high legal standard; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      The district court did not abuse its discretion by denying Hoyle’s motions to

appoint counsel because Hoyle did not demonstrate exceptional circumstances.

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and “exceptional circumstances” requirement for appointment of counsel).

      The district court did not abuse its discretion by denying Hoyle’s motions to

compel discovery because Hoyle failed to articulate which additional documents

could lead to the discovery of admissible evidence and failed to demonstrate that

he suffered any prejudice from the denial of his motions. See Hallett v. Morgan,

296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review; discovery

rulings “will not be disturbed except upon the clearest showing that denial of


                                          2                                   19-36011
discovery results in actual and substantial prejudice to the complaining litigant”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Hoyle’s state law claim. See 28 U.S.C.

§ 1367(c)(3); Parra v. PacifiCare of Ariz., Inc., 715 F.3d 1146, 1156 (9th Cir.

2013) (once a district court dismisses the only claims over which it had original

jurisdiction, it does not abuse its discretion in dismissing the remaining state law

claims).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hoyle’s opposed motion to strike the Answering Brief (Docket Entry No.

27) is denied.

      AFFIRMED.




                                          3                                      19-36011